PER CURIAM.
This cause is before us on appeal from an order enforcing compliance with an earlier order awarding costs. The order appealed from required appellant and his counsel, jointly and severally, to pay directly to appellee Anderson & Wright, P.A. costs which had been awarded under a previous order. Reference is made to Shands Teaching Hospital and Clinics, Inc. v. Pendley, 577 So.2d 632 (Fla. 1st DCA 1991), and Pendley v. Shands Teaching Hospital and Clinics, Inc., 577 So.2d 642 (Fla. 1st DCA 1991), for the history of this unfortunate dispute. We hold the trial court abused its discretion in entering the order appealed from and in denying appellant’s motion for rehearing and motion to permit interpleader. See Wallace v. Townsell, 471 So.2d 662 (Fla. 5th DCA 1985); Fla.R.Civ.P. 1.240. We remand this case *172with instructions to permit interpleader of the disputed funds.
BOOTH, SHIVERS and WEBSTER, JJ., concur.